Citation Nr: 9906648	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-09 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for paranoid 
schizophrenia currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from July 1981 to August 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his representative 
appeared at a hearing before a hearing officer at the RO in 
December 1997.  The veteran and his representative appeared 
before a Member of the Board at a hearing at the RO in 
November 1998.


REMAND

At both his December 1997 RO hearing and his November 1998 
hearing before a Member of the Board, the veteran contended 
that his paranoid schizophrenia is much worse than currently 
evaluated.  The veteran also reported that he receives 
treatment at the Loma Linda VA Hospital twice a week.  
Records pertaining to such treatment are not present in the 
claims file.  The United States Court of Veterans Appeals 
(Court) has held that the VA should obtain all relevant VA 
treatment records, which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990). 

Moreover, the veteran and his representative also testified 
that the veteran has not had a VA examination to determine 
the current nature and extent of his disorder.  The Court has 
held that the VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

In November 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities.  The new regulations and 
schedular criteria are found in 38 C.F.R. §§ 4.125-4.130.  
The Board observes that the veteran's claim for an increased 
disability evaluation for his paranoid schizophrenia has not 
been reviewed by the RO under the rating schedule as in 
effect prior to the November 1996 amendment.  The Court has 
clarified that "where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should ... apply 
unless Congress provided otherwise or permitted the Secretary 
... to do otherwise and the Secretary did so."  Cohen v. 
Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that relevant 
copies of VA clinical documentation 
pertaining to treatment of the veteran 
at the Loma Linda VA facility be 
forwarded for incorporation in the 
record.

2.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his paranoid schizophrenia.  All 
indicated tests and studies should be 
accomplished and the findings should be 
reported in detail.  

The examiner should describe the 
veteran's affect; report if speech is 
circumstantial, circumlocutory, or 
stereotyped speech; note if there are 
panic attacks and their frequency; 
specify if there is any difficulty in 
understanding complex commands, 
documenting the extent; state whether 
there is impairment of short-and long-
term memory with a description of the 
extent; state whether there is impaired 
judgment or impaired abstract thinking 
describing the evidence of any deficits; 
report if there are disturbances of 
motivation and mood; and describe any 
difficulty in establishing and 
maintaining effective work and social 
relationships.

The examination report should also 
include a full psychiatric diagnostic 
assessment, including a Global Assessment 
of Functioning (GAF) score on Axis V, 
with an explanation of the significance 
of the current levels of psychological, 
social, and occupational functioning 
which support the score.  Any additional 
examination deemed necessary should also 
be conducted.  The claims folder should 
be made available to the examiner or 
examiners prior to the examination.  The 
examination report should reflect that 
such a review was conducted.

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
RO has duties.  Pursuant to 38 C.F.R. 
§ 3.655 (1997), when the claimant without 
good cause fails to report for 
examination, his claim for increased 
compensation will be denied.  However, 
the Secretary must show a lack of good 
cause for failing to report.  Further, 
the VA has a duty to fully inform the 
veteran of the consequences of the 
failure to undergo the scheduled 
examination.  Reference was made the 
M21-1, Part IV, paragraph 28.09(b) (3).  
The RO must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  

4.  The RO should then readjudicate the 
veteran's claim for an increased 
disability evaluation for paranoid 
schizophrenia under the criteria which 
were in effect when he filed his claim 
as well as under the criteria currently 
in effect.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


